                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 March 22, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION

CAROLE REED and                       §
RUSSIE REED,                          §
                                      §
      Plaintiffs,                     §
                                      §
v.                                    §       Civil Action No. H-17-1491
                                      §
UNITED STATES OF AMERICA,             §
                                      §
      Defendant.                      §

                            MEMORANDUM OPINION

      Pending before the court1 are Defendant’s Motion for Summary

Judgment on Damages (Doc. 13) and the responses and replies filed

thereto.    The motion is DENIED.

                           I.   Case Background

      The facts of this action have been recounted in more detail in

the court’s opinion denying Defendant’s motion for summary judgment

on liability.       Relevant herein, Plaintiff Carole Reed (“Reed”)

seeks recovery for medical expenses and personal injury arising

from a collision with a postal vehicle.

      On September 15, 2017, the court entered a docket control

order requiring Plaintiffs to file their expert reports by December

16, 2017.    See Doc. 11, Docket Control Order.

      On May 14, 2018, Defendant filed the instant motion seeking a

summary judgment in its favor on the issue of damages on the ground


      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 35, Ord.
Dated June 26, 2018.
that    Plaintiffs   had     not     supplied     expert   reports      on   the

reasonableness of Reed’s past medical expenses.

       In response, Reed attached twelve affidavits supporting the

reasonableness of the claimed medical expenses.                 See Exs. 1-12,

attached to Doc. 19, Pls.’ Resp. to Def.’s Mot. for Partial Summ.

J., Affs. of Custodians of Record.             Each affidavit explained the

expenses claimed and opined that the expenses were reasonable for

like or similar services at the time and place that the services

were provided.    See id.

                               II.    Analysis

       This is a case brought under the Federal Tort Claims Act, and

Texas provides the applicable law.         See Charles v. United States,

15 F.3d 400, 402 (5th Cir. 1994).       In Texas, in order to recover for

past medical expenses, a plaintiff must show that the amount of

medical expenses     was    actually    paid    or   incurred    and   that the

expenses were reasonable and necessary.              See Hamburger v. State

Farm Mut. Auto Ins., 361 F.3d 875, 886 (5th Cir. 2004).

       Defendant argues that Reed must have “direct expert testimony”

to establish that medical expenses are reasonable and necessary and

that those experts must follow the protocol set forth in Federal

Rule of Civil Procedure 26(a)(2).               Reed counters that Section

18.001 of the Texas Civil Practice & Remedies Code permits the use

of affidavits to support the reasonableness of medical expenses.

       The court acknowledges that federal courts have been divided


                                       2
on whether Section 18.001 affidavits may be used to establish the

reasonableness of a plaintiff’s claim for recovery of medical

expenses in federal court.            See Carreon v. King, Case No. 3:15-CV-

CV-2089, 2016 WL 7669514 *4, n.1 (N.D. Tex. 2016)(collecting

cases).     However, the court need not reach this issue of whether

Section 18.001 affidavits are permissible in federal court.

      After Defendant filed its motion for summary judgment on

damages, Reed supplemented her disclosures to include the expert

testimony of her treating physician concerning Reed’s medical care

and   the    reasonableness          of    Reed’s    medical        treatment.      Over

Defendant’s           objections,    the     court        allowed    Reed’s      treating

physician, Steven Esses, to offer expert testimony on Reed’s past

medical treatment, past and future medical expenses, and whether

the medical treatment was reasonable and necessary.                       See Doc. 54,

Minute Entry Order Dated September 26, 2018.

      As    it    appears     that   Reed    will    be offering        direct expert

testimony        on     the   reasonableness         of     the     medical   expenses,

Defendant’s Motion for Partial Summary Judgment on Damages (Doc.

13) is DENIED as MOOT.

      SIGNED this 22nd day of March, 2019.




                                                    ______________________________
                                                       U.S. MAGISTRATE JUDGE


                                             3
